Citation Nr: 9929297	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-04923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for systemic lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


REMAND

The appellant had active service from July 1969 to April 
1970.  He also had National Guard duty in the 1990's.  He had 
active duty for training (ACDUTRA) from February 1990 to 
April 1990.  It is unclear whether specific periods of active 
or inactive duty for training were performed after that date.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), of New Orleans, 
Louisiana.  The appellant testified before the undersigned 
Member of the Board at a personal hearing via 
videoconferencing in May 1999.  A transcript of that hearing 
is in the claims folder.

The discharge from the initial period of active service was 
of such nature as to bar the payment of VA compensation 
benefits.  The discharge was initially upgraded by a 
discharge review board.  The upgrade, however, was found to 
have no legal effect on the bar to VA benefits.

While the case has been at the Board, information has been 
received that the appellant's discharge has been upgraded by 
the United States Army Board for the Correction of Military 
Records.  An initial review of this matter, its effect on the 
procedural standing in this case, and its potential effect on 
the service connection issues, should be undertaken by the 
RO.

In addition, information added to the file since the case was 
at the Board suggests that the appellant has been awarded 
Social Security Disability Benefits by the Social Security 
Administration (SSA).  Guidance from the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court) suggests that the records 
associated with the SSA determination should be associated 
with the claims folder.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

A well grounded determination is not made in this case in 
view of the procedural nature of the development requested, 
and the Court's guidance in the obtaining of Governmental 
records.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should ascertain whether the 
appellant had any periods of ACDUTRA 
other than the one noted above.  His 
assistance in making this determination 
is to be requested as needed.

2.  The RO should, with the assistance of 
the appellant as indicated, attempt to 
obtain copies of all medical records used 
by the SSA in making the disability award 
of benefits to the appellant.

3.  The RO should readjudicate the 
claims, initially making a determination 
as to whether the recent decision of the 
Board for Correction of Military Records, 
removes the bar from VA benefits for the 
initial period of service.  If so, the 
issues should be considered accordingly, 
if not, the appellant and his 
representative should be informed with a 
comprehensive set of reasons and bases.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided a supplemental statement of the case and afforded an 
opportunity to respond thereto.  Then the case should be 
returned to the Board for further appellate consideration, if 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




